Plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county of robbery with firearms, and was sentenced to serve 30 years in the penitentiary.
The record discloses that defendant, acting with two other persons, robbed a business concern of $624. That one Wallace, a participant in the crime, has since been killed while resisting arrest; that the other participant, A. L. Defer, is now a fugitive.
The record was filed in this court June 19, 1934; no brief in support of the appeal has been filed.
The identification was positive. No fundamental error appears. The evidence fully supports the verdict.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 232